Peters, C. J., with whom Santaniello, J.,
joins, concurring. I write separately because I am wholly persuaded, on the merits, by Justice Shea’s dissenting opinion in Johnson v. Manson, 196 Conn. 309, 328, 493 A.2d 846 (1985). I do not understand how the majority holding can fail to chill the right of a person accused of a crime to contest his extradition to Connecticut. The commissioner of correction does not believe that this is what the Connecticut legislature intended to do, and neither do I. I agree with Justice Shea that General Statutes § 18-98, as interpreted by the majority in Johnson, violates constitutional guarantees of due process and equal protection of the laws.
*578Nevertheless, I concur in the result reached by the majority here because I agree that this case is controlled by Johnson v. Manson. “Though blind adherence to precedent is of no value, the necessity of certainty and continuity in the law dictates that ‘a court should overrule its own precedents for only the most compelling reasons. Herald Publishing Co. v. Bill, 142 Conn. 53, 62, 111 A.2d 4 (1955).’ Society for Savings v. Chestnut Estates, Inc., 176 Conn. 563, 570, 409 A.2d 1020 (1979).” State v. Castonguay, 194 Conn. 416, 435, 481 A.2d 56 (1984). A change in the constituency of this court is not a sufficiently compelling reason to warrant departure from a recently established construction of a state statute.
Because the majority holding in Johnson v. Manson rests squarely on construction of the language of § 18-98, it is now up to the legislature to decide whether this court is correct in its view of the credit properly to be afforded pretrial detainees held in other jurisdictions. In light of the seriousness of the issues raised, I further urge the legislature, in the near future, to reexamine in their entirety the principles that should govern credits for pretrial incarceration. As counsel for the commissioner of correction noted in oral argument, effective operation of the criminal justice system depends upon having clear rules about how long a prison sentence a convicted criminal must serve.
For the reasons stated above, I concur in the judgment of the court.